Citation Nr: 9914107	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a residual throat 
disability, including on a secondary basis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Because the veteran has alleged that he has had a throat 
disability ever since his tonsillectomy, which he underwent 
almost one month prior to his discharge from active service, 
the issue is as stated on the title page.


FINDING OF FACT

There is no competent evidence that any current throat 
disorder is of service origin or is otherwise related to the 
veteran's active service, including the service-connected 
tonsillectomy.


CONCLUSION OF LAW

The claim for service connection for a residual throat 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on entrance examination 
the mouth, nose, and throat were normal.  In April 1946, the 
veteran reported that he had a sore throat for several years.  
The physical examination revealed that the tonsils were flat 
and scarred; the diagnosis was chronic tonsillitis.  Later 
that month, the veteran underwent a tonsillectomy.  The 
physical examination prior to the operation revealed that 
there were hypertrophic cryptic tonsils, which were not 
inflamed.  There was no palpable lymphadenopathy, and the 
remainder of the physical examination was essentially normal.  
Thirteen days after the operation, the veteran returned to 
duty.  On a May 1946 separation examination, the tongue, 
palate, pharynx, larynx, and tonsils were normal.  It was 
also noted that the veteran had had a tonsillectomy.

During a May 1976 private hospitalization, the veteran 
underwent a general physical examination that revealed no 
abnormalities.  On a March 1977 VA examination, there were no 
significant abnormalities in the nose, sinuses, mouth, and 
throat.  The veteran underwent a VA examination for 
housebound status or permanent need for regular aid and 
attendance in February 1978.  It was noted that the veteran 
had periodic recurrent pruritus of the skin and swelling of 
the throat.  Specifically, the examiner indicated the throat 
edema had been confirmed in January 1978.  The diagnosis was 
a past history of urticaria and angioneurotic edema.

At a June 1994 hearing held at the RO before a hearing 
officer, the veteran testified that, after his surgery, the 
right side of his throat had never completely healed or 
stopped being sore.  He reported that the soreness varied in 
severity.  The veteran also indicated that he had 
intermittent hoarseness and difficulty breathing.  The 
veteran said that he saw a Dr. B., who is now deceased, prior 
to 1956.  The veteran asserted that Dr. B. said that too much 
of the tonsils were removed during the tonsillectomy and, 
because of that, the veteran would probably have problems for 
the rest of his life.  The veteran's spouse said that the 
veteran had difficulty swallowing.  The veteran testified 
that his symptoms were now more frequent.  He said that he 
had not had any throat surgeries since the tonsillectomy in 
service and that he gargled and used a spray to treat his 
symptoms.  He asserted that he still had throat problems at 
the time of his discharge from active service.  The veteran 
also said that a private doctor, who was now deceased, said 
that the veteran might develop throat cancer because the 
tonsillectomy was not performed correctly.  June 1994 Hearing 
Transcript (June 1994 T.).  

In May 1996, the Board granted service connection for a 
tonsillectomy and remanded the issue of a residual throat 
disability for further development.

On a January 1998 VA examination, the veteran reported that, 
since his tonsillectomy in 1946, he had had intermittent 
hoarseness and sore throat.  Specifically, the veteran 
indicated that he got hoarse two to three times a month 
during some months, but that during other months he had no 
hoarseness at all.  Likewise, he said that he had an 
intermittent sore throat two to three times a month during 
some months, but that during other months he did not have a 
sore throat at all.  The veteran denied having any 
interference with breathing through the nose or having any 
purulent discharge.  He said that he occasionally coughed up 
mucus.  The veteran also reported being "short-winded" both 
after exertion and even occasionally during rest.  The 
veteran asserted that he completely lost his voice two to 
three times a month during some months.  He denied any 
history of chronic sinusitis.  The veteran indicated that 
sometimes he had 10 to 12 allergy attacks a year, in which 
his throat and tongue would swell up and it would be hard to 
breath.  The veteran denied any incapacitation from his sore 
throat or hoarseness.

The physical examination revealed that the nose had bilateral 
enlarged inferior turbinates, but that the airway was 
completely patent.  He had a left nasal spur, and the sinuses 
were not tender.  The oropharynx, where the tonsils used to 
be, was completely normal for a post-operative appearance 
after a tonsillectomy.  There were no open wounds and no 
excessive scarring.  The examiner considered the findings to 
be normal for a post-operative tonsillectomy.  The tongue was 
large.  There were no other significant findings in the 
oropharynx.  The hypopharynx and the vocal cords were 
visualized.  No stenosis was found.  The vocal cords were 
mobile.  There did not appear to be any erythema of the 
arytenoids or edema of the arytenoid mucosa or the laryngeal 
mucosa.  The diagnosis was intermittent pharyngeal pain of an 
unknown origin.  The examiner opined that, given the normal 
findings, it was highly unlikely that his complaints were 
related to his tonsillectomy.  In particular, there was no 
laryngeal evidence of reflux, injury, or irritation to the 
larynx.  The doctor concluded that, while the etiology of the 
intermittent hoarseness was unknown, there was virtually no 
likelihood that there was a connection between his 
tonsillectomy and his hoarseness.  The physician also 
indicated that the veteran's complaints of intermittent 
difficulty breathing and of being short of breath do not 
appear to be in anyway related to any head and neck pathology 
identified during this examination.  Specifically, the 
examiner indicated that his complaints did not appear to be 
primarily involving or originating from the nose, sinus, 
larynx, or pharynx.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110. 

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage, 10 Vet. App. at 495-97.

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  
38 C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   A 
layperson's account of what a physician said is also not 
competent medical evidence for purposes of Grottveit.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Analysis

Although the veteran reported that he had had intermittent 
hoarseness and sore throat since his tonsillectomy in 
service, there is no competent evidence that the veteran had 
a chronic residual throat disorder, subsequent to the 
tonsillectomy, in service.  Thirteen days after the 
tonsillectomy, the veteran returned to duty.  On the May 1946 
separation examination, the tongue, palate, pharynx, larynx, 
and tonsils were normal.  The veteran's assertions about his 
symptoms in service are not competent evidence of a chronic 
residual throat disorder in service.  See Savage, 10 Vet. 
App. at 495.

Although the veteran alleges that he has had continuity of 
symptomatology since service, there is no competent evidence 
that relates his current throat disorder to active service or 
to his reported continued symptomatology.  See Id. at 498.  
The Board has carefully reviewed the veteran's assertions 
regarding the history of his symptomatology.  The veteran's 
contentions about his symptoms are not competent medical 
evidence for purposes of well grounding this claim since he 
is not shown to be qualified to determine the diagnosis or 
etiology of a medical condition, even though he is competent 
to report observable symptoms.  See Espiritu, 2 Vet. App. at 
494-95.

Furthermore, there is no competent evidence that the 
veteran's current throat disorder is otherwise related to 
active service, including the service-connected 
tonsillectomy.  The January 1998 VA examiner opined that it 
was highly unlikely that the intermittent pharyngeal pain was 
related to his tonsillectomy because there was no laryngeal 
evidence of reflux, injury, or irritation to the larynx.  The 
examiner also concluded that there was virtually no 
likelihood that there was a connection between his 
tonsillectomy and his hoarseness.  The physician also 
indicated that that the veteran's complaints of intermittent 
difficulty breathing and of being short of breath did not 
appear to be in anyway related to any identified head and 
neck pathology.  

The Board notes the veteran's testimony about what doctors, 
including Dr. B., reportedly told him regarding residuals of 
the tonsillectomy.  However, such testimony is not the 
equivalent of medical evidence.  See Robinette, 8 Vet. App. 
at 77.  In summary, there is no competent evidence to 
establish a relationship between the veteran's current throat 
disorder and service.  See Caluza, 7 Vet. App. at 506.  
Accordingly, this claim is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause the 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.


ORDER

Service connection for a residual throat disability, both on 
a direct basis and as secondary to the service-connected 
tonsillectomy, is denied. 




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

